DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on March 17, 2021 are acknowledged and have been fully considered. Claims 12, 25, and 28-36 are pending.  Claims 25, 28-34, and 36 are under consideration in the instant office action.  Claims 12 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 1-11, 13-24, and 26-27 are cancelled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 25, 28-34, and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)(emphasis added). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See also Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161,1176-77 (Fed. Cir. 2010).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), 
Here, the specification does not provide a reasonably representative disclosure of how the particular tests to be run will actually be used for the disease diagnosis. Applicant does describe the measurement of arachidonic acid in the potential context of diagnosing liver disease in paragraph 373, but there is no description that a high level of arachidonic acid correlates to any particular liver disease, or whether the observed level of 9.3% is even really indicative of disease. There is no description of how any of the other claimed lipid panel biomarkers would be used to diagnose the claimed liver disease. Paragraph 372 states that biomarkers and diagnostic tests for the described liver diseases have not yet been established. In particular, paragraph 374 notes that determination of normal ranges and biomarkers for the claimed method has not yet been performed, i.e., that the diagnostic tests and biomarkers have not yet been established. 
Thus, no diagnostic criteria or actual biomarkers are disclosed, and indeed the specification even indicates that the diagnostic criteria and biomarkers have actually not yet been established. Therefore, Applicant was not in possession of the claimed subject matter, drawn to a method of administering lipids to induce the formation of vesicles whose contents can be analyzed for lipid panel biomarkers to diagnose a liver disease, at the time of invention.

Response to Applicants Arguments
Applicants argue there is written description in the specification and literature available at the time of the invention for one of ordinary skill in the art to practice the invention defined by independent claim 25. Applicants point to paragraph 373 and figure 19.  Applicants argue while the normal ranges of these biomarkers has not yet been established, Applicant maintains that the specification provides sufficient written description for one to make and use the invention as defined by amended claim 25.
The above assertions are not found persuasive because the passages to which Applicants point do not provide adequate written description for one to make and use the instantly claimed invention.  Applicants point to paragraph 373, which discusses an “anticipated normal range”. The paragraph goes on to discuss amounts and types of AA metabolites which “offer the potential to determine the state of various AA driven diseases”.  Additionally, the paragraph discusses “the ratio of phospholipids to the total weight of SAMMVs will “potentially determine the amount of fatty liver fibrosis and cirrhosis”.  Paragraph 373 points to sample #2 which is found in Figures 17 and 19 and are, therefore, discussed in paragraphs 119 and 121 which discuss “the amount of phospholipids (PL) potentially released by Nanoveson™ therapy” and “the amount of AA and LA estimated to potentially be removed by a single Nanoveson™ treatment”, respectively.  Applicants also point to this same figure 19 and then argues while the normal ranges of these biomarkers has not yet been established, Applicant maintains that the specification provides sufficient written description for one to make and use the invention as defined by amended claim 25.  However, these portions of the instant specification to which Applicant points do not actually provide adequate written description for how to make and use the instantly claimed invention but merely to potential ranges which lack any clearly defined .
Claims 25, 28-34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:
“The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).”
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have 
1)    the quantity of experimentation necessary,
2)    the amount of direction or guidance provided,
3)    the presence or absence of working examples,
4)    the nature of the invention,
5)    the state of the prior art,
6)    the relative skill of those in the art,
7)    the predictability of the art, and
8)    the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher. 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, state and predictability of the art, and relative skill level.
The invention relates to a method of administering lipids to induce the formation of vesicles or aqueous solution whose contents can be analyzed to diagnose a disease or medical disorder. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art, as discussed in the Office Action of 8/22/2011 in parent application 12/317,627.
The breadth of the claims.
The claims are directed to “A method of obtaining clinical data useful for diagnosing a liver-related medical disorder selected from the group consisting of fatty liver disease, 
The amount of direction or guidance provided and the presence or absence of working examples.
The specification provides no reasonably specific direction or guidance for practicing the claimed invention, especially within the scope claimed. No direction or guidance is provided to support the use of the biomarkers other than AA to diagnose a disease, and even for AA, no guidance is provided as to whether it could really be used to diagnose a liver disease or what the diagnostic criteria would be. No diagnostic criteria or actual biomarkers are disclosed, and indeed the specification even indicates that the diagnostic criteria and biomarkers to be used with the diagnostic system have actually not yet been established. No embodiments are given to describe an actual method of diagnosing a disease or medical disorder with sufficient specificity that one of ordinary skill would know what biomarkers could be used to diagnose what disease, and how such a diagnosis could be performed. No actual diagnosis has been performed, and thus no data are presented.
The quantity of experimentation necessary 
Given the known unpredictability of the art, and in the absence of direction, guidance, and experimental evidence, as described, one of ordinary skill in the art would not be able to administer dietary triglycerides to induce the formation of vesicles whose contents are then 
Response to Applicants arguments
Applicant argues amended claim 25 specifies a method of obtaining a clinical data useful for diagnosing a liver-related medical disorder. Applicants argue that the specification provides adequate guidance for one of ordinary skill to make and use the invention defined by amended claim 25. Applicant argues that a number of useful biomarkers may be obtained using the sample collection methods disclosed in the specification. Applicant argues one of ordinary skill will recognize that levels of arachidonic acid (AA), AA precursors, e.g., linoleic acid, phosphatidylcholine (PC), etc. are clinical data. Applicant argues some of these are established biomarkers of inflammation, a clinical condition associated with liver related disorders. Applicant argues claim 25 as amended would not require undue experimentation for one to practice the invention. Applicant argues the method to obtain the samples is disclosed and exemplified. Applicant argues the techniques one would use to analyze a sample, here the SAMMVs, for biomarkers are well established techniques practiced by most clinical chemistry laboratories on a variety of samples.
The above assertions are not found persuasive because the issue is not simply one of obtaining a sample biological material from a patient (e.g. a stool sample) and measuring levels of lipid panel biomarkers.  One would need to know which lipid panel biomarkers to measure for which liver-related medical disorder.  One would need to determine which values of which lipid . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 31 now recites: 
The method of claim 25 
(i) the total amount of, arachidonic acid (AA), AA metabolites, AA precursors, free fatty acids, phospholipids (PL), or triacylglycerol (TAG); wherein the wherein the phospholipids comprise phosphatidyl choline (PC), lysophosphatidylcholine, or sphingomyelin; in the SAMMVs; and/or

provide relevant clinical data useful to diagnose the lipid-related medical disorder.
Although Applicants point to original claim 17 for support, original claim 17 actually recites “their ratios as compared to standards that become established.”  The limitation of amended claim 31 regarding “their ratios to a standard” is the same scope as “comparing ratios to standards that become established” as recited in original claim 17.
Response to Applicants arguments
Applicants argue original claim 17 supports amended claim 31.  
This is not found persuasive because original claim 17 actually recites “their ratios as compared to standards that become established.”  The limitation of amended claim 31 regarding “their ratios to a standard” is not the same scope as “comparing ratios to standards that become established” as recited in original claim 17. The scope of “a standard” and “standards that become established” do not have the same scope.  The scope of “a standard” is open to any standard at all while the scope of “standards that become established” requires the use of a standard that becomes established. Although “standards that becomes established” is still ambiguous, it does require establishment of the standard in some way, such as recognition by a government body or acceptance and use by medical professionals.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/TIGABU KASSA/Primary Examiner, Art Unit 1619